PER CURIAM.
Order of the Special Term modified in the following particulars: Ballot Exhibit No. 20 is a void ballot, and should not have been counted for James McLaughlin. Ballot Exhibit No. 36 is a void ballot, and should not have been counted for William A. De Groot. Ballot Exhibit No. 29 is a void ballot, and should not have been counted for James F. McLaughlin. Ballot Exhibit No. 42 is a void ballot, and should not have been counted for James F. McLaughlin. The order, in so far as it is appealed from, as so modified, should be affirmed, without costs to either party, and a recount had in accordance with this decision. See, also, 119 N. Y. Supp. 1123.